Citation Nr: 0312301	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability involving 
the eyes, to include myopic astigmatism, claimed as the 
residuals of flash burns.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The appellant served on active duty from June 1983 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2001, the Board remanded 
this case for further development.


REMAND

In September 2001 the Board remanded this case for additional 
development to include a VA eye examination.  The February 
2003 supplemental statement of the case reflects that the 
veteran failed to report for the June 2002 eye examination.  
However, in July 2002 the veteran submitted documents 
reflecting a change of address.  In view of the change of 
address it is unclear whether the veteran was notified of the 
scheduling of the examination at the appropriate address.  

In order to give the veteran every opportunity to provide 
evidence supporting his claim, another examination should be 
scheduled.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. 5102, 5103, and 5103A (West 1991 
2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied.

2.  The RO is requested to contact the 
veteran at his current address of record 
and ask him if he is willing to report 
for a VA eye examination.  The RO should 
inform the veteran of 38 C.F.R. § 3.655

3.  If he is willing to report for the 
examination, a VA examination should be 
conducted by an ophthalmologist in order 
to determine the nature, severity and 
etiology of any eye disability.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review prior to the examination.  All 
testing deemed necessary should be 
performed.  The examiner is requested to 
identify any refractive error present.  
In conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any current 
eye disability diagnosed is related to 
service, particularly the flash burns or 
the eye trauma noted in service medical 
records?  The examiner is requested to 
comment on the vision loss noted at the 
time of the entrance examination and 
whether it is as likely as not that the 
preservice decrease in vision underwent a 
chronic increase in severity during 
service beyond natural progression? A 
complete rational for any opinion 
expressed should be included in the 
examination report.

4.  The RO is requested to ensure that 
copies of all letters sent to the veteran 
regarding the scheduling of the 
examination are included in the veteran's 
claims folder.  

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




